 Case 2:19-cv-08555-RAO Document 23 Filed 10/08/20 Page 1 of 2 Page ID #:491




 1
     NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
 6
     LYNN HARADA [C.S.B.N. 267616]
     Special Assistant United States Attorney
 7         Social Security Administration, Region IX
 8         160 Spear St., Suite 800
           San Francisco, CA 94105
 9         Telephone: 415-977-8977
10         Facsimile: 415-744-0134
           e-mail: Lynn.Harada@ssa.gov
11
     Attorneys for Defendant
12
13                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
14
15   RICHARD COVARRUBIAS,                   )   Case No.: 2:19-cv-08555-RAO
                                            )
16         Plaintiff,                       )   [PROPOSED] ORDER AWARDING
17                                          )   EQUAL ACCESS TO JUSTICE
                  v.                        )   ACT ATTORNEY FEES AND
18
                                            )   EXPENSES, PURSUANT TO 28
19   ANDREW SAUL,                           )   U.S.C. § 2412(d), AND COSTS
20   Commissioner of Social Security,       )   PURSUANT TO 28 U.S.C. § 1920
                                            )
21         Defendant.                       )
22                                          )
23         Based upon the parties’ Stipulation for the Award and Payment of Equal
24   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
25   //
26   //
27   //
28




                                            1
 Case 2:19-cv-08555-RAO Document 23 Filed 10/08/20 Page 2 of 2 Page ID #:492




 1   expenses in the amount of $5,800.00 as authorized by 28 U.S.C. § 2412 be
 2   awarded subject to the terms of the Stipulation.
 3
 4
 5   DATED: October 8, 2020
                                            HONORABLE ROZELLA A. OLIVER
 6                                          UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
